NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                          February 13, 2014

      Hon. Douglas K. Norman                        Hon. Mark Skurka
      Asst. District Attorney                       District Attorney
      901 Leopard, Room 206                         901 Leopard Street, Room 205
      Corpus Christi, TX 78401                      Corpus Christi, TX 78401

      Hon. Donald B. Edwards                        Mr. Bill Smith
      Attorney at Law                               TDCJ #1744491
      P. O. Box 3302                                LOPEZ UNIT
      Corpus Christi, TX 78463                      1203 EL CIBOLO RD.
                                                    Edinburg, TX 78542

      Re:       Cause No. 13-11-00694-CR
      Tr.Ct.No. 11-CR-0403-C
      Style:    WILLIAM SMITH A/K/A BILL SMITH v. THE STATE OF TEXAS


              Enclosed please find copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.